United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.R., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0591
Issued: August 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 21, 2019 appellant, through counsel, filed a timely appeal from a
September 17, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). As more than 180 days has elapsed from OWCP’s last merit decision, dated August 7,
2017, to the filing of this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On April 1, 2005 appellant, then a 35-year-old legal instruments examiner, filed a traumatic
injury claim (Form CA-1) alleging that on March 2, 2005 she injured her knees when she fell on
ice while in the performance of duty. OWCP accepted the claim for bilateral post-traumatic
chondromalacia of the knees, lumbar sprain, thoracic sprain, and lumbar radiculopathy.
On October 1, 2016 appellant filed a claim for a schedule award (Form CA-7). Following
development of the evidence, OWCP determined that a conflict in medical evidence existed and
referred her to Dr. Roy Friedenthal, a Board-certified orthopedic surgeon, for an impartial medical
examination.
Based on the report of Dr. Friedenthal, by decision dated January 25, 2008, OWCP granted
appellant a schedule award for three percent permanent impairment of each lower extremity. On
January 31, 2008 appellant requested an oral hearing. By decision dated July 30, 2008, an OWCP
hearing representative affirmed the January 25, 2008 decision.
Appellant appealed to the Board. By decision dated August 24, 2009, the Board set aside
OWCP’s January 25 and July 30, 2008 decisions.4 The Board found that Dr. Friedenthal’s opinion
was not entitled to special weight as his findings were outside the statement of accepted facts.
OWCP referred appellant to Dr. William A. McNamara, a Board-certified orthopedic
surgeon, for a new impartial medical examination. Based on Dr. McNamara’s opinion, by decision
dated October 22, 2012, it found that she had no more than the previously awarded three percent
permanent impairment of each lower extremity.
On October 31, 2012 appellant, through counsel, requested an oral hearing. Following a
preliminary review, on December 12, 2012, an OWCP hearing representative vacated the
October 22, 2012 decision. He found that OWCP had improperly referred appellant to
Dr. McNamara without first attempting to obtain clarification from Dr. Friedenthal. The hearing
representative advised that Dr. McNamara’s opinion should be excluded from the record.
OWCP referred appellant to Dr. Friedenthal for a new impartial medical examination.

3

Docket No. 09-0227 (issued August 23, 2009); Docket No. 16-1613 (issued February 7, 2017).

4

Id.

2

Based on Dr. Friedenthal’s report, by decision dated August 27, 2013, OWCP granted
appellant a schedule award for an additional three percent permanent impairment of each upper
extremity.
On September 10, 2013 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
By decision dated March 20, 2014, an OWCP hearing representative vacated the
August 27, 2013 decision. She found that OWCP had failed to inform Dr. Friedenthal that
Dr. McNamara’s report was excluded. The hearing representative determined that OWCP should
refer appellant to a new impartial medical examiner (IME).
On April 10, 2015 OWCP referred appellant to Dr. Stanley Askin, a Board-certified
orthopedic surgeon, for an impartial medical examination.
By decision dated November 19, 2015, OWCP found that appellant was not entitled to a
schedule award for an additional impairment of either lower extremity. It found that the special
weight of the evidence, represented by Dr. Askin’s report, established that she had no impairment
as a result of her accepted employment injury.
On November 25, 2015 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative. By decision dated April 29, 2016, an OWCP hearing representative
affirmed the November 19, 2015 decision.
Appellant appealed to the Board. By decision dated February 7, 2017, the Board set aside
the April 29, 2016 decision.5 The Board found that OWCP failed to demonstrate that it had
followed its procedures in selecting Dr. Askin as the IME.
On June 5, 2017 OWCP referred appellant to Dr. Philip Bobrow, a Board-certified
orthopedic surgeon, for an impartial medical examination.
On June 6, 2017 counsel advised OWCP that appellant’s address had changed.
In a July 12, 2017 impairment evaluation, Dr. Bobrow diagnosed thoracolumbar strain by
history, lumbar degenerative disc disease, status post bilateral knee contusions, and bilateral
moderate nontraumatic osteoarthritis of the knees. He found that appellant had no “residual
permanent disability as a result of the injury of March 2, 2005” based on his review of the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment,
(A.M.A., Guides).6
By decision dated August 7, 2017, OWCP denied appellant’s request for an increased
schedule award. It found that the opinion of Dr. Bobrow constituted the special weight of the
evidence and established that she had no more than the previously awarded six percent permanent

5

See supra note 3.

6

A.M.A., Guides (6th ed. 2009).

3

impairment of each lower extremity. OWCP sent the decision to appellant at her former address
and to counsel at his correct address.
On July 9, 2018 counsel requested a copy of the case record. OWCP provided him with a
copy on August 8, 2018.
On August 20, 2018 appellant, through counsel, requested reconsideration. In an
August 18, 2018 statement, he requested that OWCP reopen the case under 5 U.S.C. § 8128(a).
Counsel asserted that he had not received a copy of the August 7, 2017 decision and that it was
not properly addressed to appellant. He further maintained that Dr. Bobrow failed to rate her
impairment using the A.M.A., Guides.
By decision dated September 17, 2018, OWCP denied appellant’s request for
reconsideration as it was untimely filed and failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his or her own motion or on application.
The Secretary, in accordance with the facts found on review, may end, decrease, or increase the
compensation awarded or award compensation previously refused or discontinued.7
OWCP, through regulation, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.8 The
one-year period for requesting reconsideration begins on the date of the original OWCP decision,
but the right to reconsideration within one year also accompanies any subsequent merit decision
on the issues, including any merit decision by the Board.9 Timeliness is determined by the
document receipt date (i.e., the “received date” in OWCP’s integrated Federal Employees’
Compensation System.10 The Board has found that the imposition of the one-year limitation does
not constitute an abuse of the discretionary authority granted OWCP under section 8128(a) of
FECA.11
OWCP may not deny an application for review solely because the application was not
timely filed. When an application for review is untimely filed, it must nevertheless undertake a
limited review to determine whether the application demonstrates clear evidence of error.12
7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.607(a); see also D.G., Docket No. 18-1038 (issued January 23, 2019).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4a (February 2016).

10

Id. at Chapter 2.1602.4(b) (February 2016).

11

See R.L., Docket No. 18-0496 (issued January 9, 2019).

12

See 20 C.F.R. § 10.607(b); G.G., Docket No. 18-1074 (issued January 7, 2019).

4

OWCP regulations and procedures provide that OWCP will reopen a claimant’s case for merit
review, notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607(a), if the
claimant’s application for review demonstrates clear evidence of error on the part of OWCP.13
To demonstrate clear evidence of error, the evidence submitted must not only be of
sufficient probative value to create a conflicting medical opinion or establish a clear procedural
error, but must be of sufficient probative value to shift the weight of the evidence in favor of the
claimant and raise a substantial question as to the correctness of OWCP’s decision.14
The Board notes that clear evidence of error is intended to represent a difficult standard.15
Evidence that does not raise a substantial question concerning the correctness of OWCP’s decision
is insufficient to demonstrate clear evidence of error.16 It is not enough merely to establish that
the evidence could be construed so as to produce a contrary conclusion.17 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence demonstrates
clear error on the part of OWCP.18 The Board makes an independent determination as to whether
a claimant has demonstrated clear evidence of error on the part of OWCP.19
ANALYSIS
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration. The underlying issue is appellant’s entitlement to a schedule award,
and thus the initial question is whether she has submitted an application for reconsideration or a
request for an increased schedule award. If a claimant requests reconsideration of a schedule award
decision and submits new and relevant evidence with respect to an increased permanent
impairment, he or she may be entitled to a merit decision on the issue. However, if a claimant
does not submit additional relevant evidence with respect to an increased schedule award, then
OWCP may properly determine that he or she has filed an application for reconsideration of a
schedule award decision.20 In this case, appellant has not submitted additional relevant evidence

13

Id. at § 10.607(b); Federal (FECA) Procedure Manual, supra note 9 at Chapter 2.1602.5(a) (February 2016).

14

G.G., Docket No. 18-1074 (issued January 7, 2019).

15

M.P., Docket No. 19-0200 (issued June 14, 2019); R.L., Docket No. 18-0496 (issued January 9, 2019).

16

E.B., Docket No. 18-1091 (issued December 28, 2018).

17

J.W., Docket No. 18-0703 (issued November 14, 2018).

18

P.L., Docket No. 18-0813 (issued November 20, 2018).

19

W.R., Docket No. 19-0438 (issued July 5, 2019); C.Y., Docket No. 18-0693 (issued December 7, 2018).

20

C.R., Docket No. 17-0226 (issued June 26, 2018).

5

with respect to an increased permanent impairment and; therefore, OWCP properly considered her
submission as an application for reconsideration.21
An application for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought.22 As appellant’s request for reconsideration was not received
by OWCP until August 20, 2018, more than one year after the issuance of its August 7, 2017
decision, it was untimely filed. Consequently, she must demonstrate clear evidence of error by
OWCP in its August 7, 2017 decision.23
The Board finds that appellant has not demonstrated clear evidence of error on the part of
OWCP in issuing its August 7, 2017 decision. The evidence and argument she submitted failed to
raise a substantial question concerning the correctness of OWCP’s decision.24 Counsel contended
that Dr. Bobrow had failed to provide an impairment rating using the A.M.A., Guides. In his
July 12, 2017 impairment evaluation, however, Dr. Bobrow indicated that he had reviewed the
provisions of the A.M.A., Guides in reaching his conclusion. Counsel’s allegation, consequently,
is insufficient to raise a substantial question as to the correctness of OWCP’s decision.25
Counsel argued that OWCP improperly issued its August 7, 2017 as it was misaddressed
to appellant. His contention, however, does not show that OWCP erred in denying her request for
an increased schedule award. Additionally, appellant may request a schedule award or increased
schedule award based on evidence of a new exposure or medical evidence showing progression of
an employment-related condition resulting in permanent impairment or increased impairment.
Counsel also asserted that he failed to receive a copy of the August 7, 2017 decision. The
decision, however, was properly addressed to him and there is no indication in the record that it
was returned as undeliverable. Under the mailbox rule, a document mailed in the ordinary course
of the sender’s business practices to the addressee’s last known address is presumed to be received
by the addressee.26
On appeal counsel asserts that neither he nor appellant received a copy of the August 7,
2017 decision and that OWCP failed to consider the arguments raised in his reconsideration
request. As discussed, however, he has not raised an argument or submitted any evidence that
manifests on its face that OWCP committed an error in denying appellant’s claim or provided

21

Id.

22

20 C.F.R. § 10.607(a).

23

20 C.F.R. § 10.607(b); S.M., Docket No. 16-0270 (issued April 26, 2016).

24

See P.T., Docket No. 18-0494 (issued July 9, 2018).

25

Id.

26

See H.B., Docket No. 19-0405 (issued June 26, 2019).

6

evidence of sufficient probative value to raise a substantial question as to the correctness of
OWCP’s decision. Thus, the evidence is insufficient to establish clear evidence of error.27
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the September 17, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

27

See M.B., Docket No. 17-1505 (issued January 9, 2018).

7

